Citation Nr: 0127328	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  00-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Whether the interruption of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, was proper.

2.  Whether the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, was proper.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active service from June 1982 to June 1985, 
and from April 1987 to January 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which initially placed the veteran in 
"interrupted status" in March 1999 and then placed him in 
"discontinued" status in May 1999, under the provisions of 
Chapter 31, Title 38, United States Code. 

On June 12, 2001, a hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West Supp. 2001).     


FINDINGS OF FACT

1.  Documentation of record dated shows that the veteran's 
behavior in his vocational rehabilitation training program 
did not satisfactory conform to the procedures established by 
VA and to the rules and regulations of the facility where he 
was being offered training.

2.  After the veteran's case was placed in interrupted 
status, the vocational and rehabilitation counseling staff 
did not make a reasonable effort to remedy the situation, 
including a specific "special review" of the proposed 
discontinuance action.  



CONCLUSIONS OF LAW

1.  The interruption of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, was proper.  38 U.S.C.A. § 3111 (West 1991); 38 C.F.R. 
§§ 21.197, 21.362, 21.364 (2001).

2.  The discontinuance of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, was not proper.  38 U.S.C.A. § 3111 (West 1991); 38 
C.F.R. §§ 21.198, 21.362, 21.364 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a December 1997 rating decision, service connection was 
granted for multiple disabilities, including a back 
disability, a right knee disability, a pilonidal cyst scar, a 
scar of the right inguinal area, laceration scars above the 
left eyebrow and left upper lip, gastroesophageal reflux 
disease, hypertension, and hearing loss of the right ear.  
The combined rating assigned was 30 percent, effective from 
August 1996.  

By a March 1998 rating decision, the RO granted service 
connection for a right shoulder disability and a bilateral 
vision disability.  At this point, the combined rating was 60 
percent, effective from August 1996.  

By an April 2000 rating decision, the RO increased the 
ratings for the veteran's service-connected back and 
gastroesophageal reflux disease disabilities, and his 
combined rating was increased to 70 percent, effective from 
July 1999.  

By a July 2000 rating decision, the RO decreased the rating 
for the pilonidal cyst scar disability, and the veteran's 
combined rating was reduced to 60 percent, effective from 
October 2000.

The veteran submitted a claim for vocational rehabilitation 
in January 1998.  He indicated that he received a high school 
diploma and had attended one year of college.

In February 1998, the veteran underwent a vocational 
evaluation, through a private placement contractor referred 
by the RO.  Although he demonstrated appropriate development 
of basic social and interaction skills, obtaining background 
information from the veteran was often quite difficult.  He 
did not appear to have significant memory impairments or 
problems with attention or concentration, but he was 
unnecessarily vague and nonspecific throughout the 
assessment, according to the examiner.  He often appeared 
unnecessarily suspicious and untrusting of the assessment 
process.  

The veteran reported that during his entire 22 years of 
active duty, he worked in the supply field, and that he 
enjoyed inventory and purchasing work.  He said he had had 
not worked for the year and a half after discharge.  He 
offered little explanation for this period of unemployment 
other than to state that he had to visit the hospital a lot, 
and that he just wanted to take time off and travel.  During 
this period, he made no attempts to seek work or interviews.  
The veteran described the symptoms he was experiencing 
concerning his back, knee, hypertension, and gastrointestinal 
conditions.  He denied any history of psychiatric or 
psychological treatment and stated that he had never been 
treated for alcohol or other drug abuse problems.  He said he 
had experienced problems sleeping for many years, however.

After giving him a battery of psychological and intelligence 
tests, the examiner concluded that the veteran's present 
intellectual and academic achievement precluded him from 
competitive participation in any college level work, and that 
his skills would be appropriate for vocational school or on-
the-job training programs.  However, the veteran had voiced 
no vocational plans or goals to the examiner, and 
demonstrated little interest in pursuing either a training 
program or seeking employment.  He did state, however, that 
he would contact a few companies which had posted classified 
advertisements, and that he would visit a state employment 
security office to start a job search.  The veteran also 
stated that he had enjoyed the supply work he did in the 
service and would not mind continuing with this type of 
employment.  

In an April 1998 narrative report, a VA Vocational 
Rehabilitation Counselor (VRC) concluded that the veteran's 
service-connected disabilities imposed limitations on him, 
which created impairments to employability.  However, the VRC 
also noted that in spite of prolonged unemployment and an 
apparent lack of motivation, the veteran's wealth of past 
work experience and his verbal assurances that he fully 
intended to cooperate with his Chapter 31 program suggested 
that a vocational goal could be achieved.  The veteran had 
stated that he wished to pursue his interest in supply 
distribution and find work in the inventory/purchasing field.  
When questioned about his unemployment following discharge, 
he said that he had registered with a state employment 
security division but never felt it necessary to follow 
through.  He again appeared evasive with very little 
motivation.  However, he said that he intended to find work 
quickly through the Chapter 31 program and avoid lengthy 
training.  The VRC agreed that the veteran should avoid 
training and attempt to market himself into an inventory 
control position which could utilize his job skills.  The 
veteran was advised to utilize the training and job retention 
services of the VA contractor, renew registration with the 
state employment security division and maintain his health 
through a VA Medical Center (VAMC).  At this time, the 
veteran appeared stable in all respects and no problems were 
anticipated.

The veteran signed an Individualized Employment Assistance 
Plan (IEAP) in April 1998.  According to the IEAP, his first 
objectives were to identify potential employers, prepare an 
effective resume, complete an employment application, and 
interview for a job.  VA was to provide advice and guidance 
on identifying potential employers, preparing resumes, 
completing employment applications, and utilizing effective 
interview techniques.  The first review of the veteran's 
progress as to his first objective was to begin within 30 
days of program completion, with monthly contacts thereafter.  
The veteran's secondary objective was to utilize employment 
assistance offices such as a school placement office, a state 
employment service, and a career development center.  The 
private placement contractor was to schedule interviews, and 
provide the veteran with local, state and federal position 
announcements, as well as with private industry contacts.  

In a May 1998 memorandum, the private placement contractor 
noted that the veteran was seen earlier that month.  The 
veteran's interest in purchasing and inventory was discussed 
and a resume was composed for him.  The placement contractor 
found that the veteran was competent to interview with no 
problem and noted that the veteran had participated in a Job 
Preparedness Class provided by the private contractor.

In an October 1998 letter, the VRC wrote to the state 
Department of Employment Security and advised that the 
veteran was expected to complete vocational rehabilitation in 
approximately 60 days, and would need help to find suitable 
employment.  

In an October 1998 "Special Report of Training," it was 
noted that the veteran confirmed in a telephone conversation 
that he was still working with the private contractor.

In a January 1999 fax to the VRC, it was noted that the 
veteran going to seek sponsorship for training in basic 
computer skills, which he would need in the inventory control 
field.

In a February 1999 memorandum, the private placement 
contractor advised the VRC that the veteran had been referred 
to a state vocational rehabilitation agency for possible 
training in computer skills.  During a February 1999 meeting 
with a state agency representative, the veteran appeared to 
have been drinking and had quite a bit of difficulty filling 
out the necessary forms to apply for services due to his 
condition.  He was confronted about this, but the veteran 
stated that he had only been using "Dr. Tichner's," an 
over-the-counter medicine.  According to the private 
placement contractor, the veteran had not demonstrated that 
he had done much in the way of attempting to obtain 
employment.  Based upon his lack of initiative and his 
demeanor when he met with the rehabilitation agency 
representative, the private placement contractor felt any 
further assistance to the veteran should be reconsidered.  In 
a handwritten note on this memorandum, the VRC indicated that 
he called the private placement contractor and instructed him 
to stop placement efforts until the VRC could call the 
veteran.

In a March 1999 letter, the VRC advised the veteran that 
evidence in his case indicated that he was not currently 
participating in the employment services offered him through 
the Chapter 31 program.  He was advised that his 
participation in the program would be "interrupted" in 
accordance with 38 C.F.R. § 21.198(b)(1).  The veteran was 
advised that if he did not contact his VRC within 30 days, 
his case file would be moved toward a "discontinued" 
status.  

Thereafter in March 1999, the veteran repeatedly left 
messages with the VRC, saying he was confused by the letter.  
He stated that he was not aware of what "Voc Rehab" was or 
why he was being discontinued from something about which he 
knew nothing.  The VRC subsequently contacted the state 
rehabilitation agency representative, who stated that during 
his meeting with the veteran concerning computer training, 
the veteran smelled of alcohol, had slurred speech, and could 
not organize his thoughts to complete his application.  The 
agency representative apparently had to complete the 
veteran's application for him.  

Thereafter, the VRC called the veteran and scheduled a one-
on-one meeting to discuss his continued participation in the 
Chapter 31 program.  This meeting was scheduled to take place 
on March 31, 1999.  On March 25, 1999, the veteran showed up 
unannounced, and was told that he had come in on the wrong 
day.  The veteran did not at all remember agreeing to meet on 
March 31.  The VRC observed that the veteran's hand was 
shaking badly and that he had a hard time organizing his 
thoughts.  

In a March 1999 "Reevaluation and/or Request for [IEAP] 
Amendment," the VRC noted that he had met with the veteran 
on March 31, 1999, to review his case and to return him to 
"evaluation and planning status."  The veteran was 
confronted about allegations that he had shown up for 
services intoxicated.  He stated that he was taking several 
medications for hypertension and was forced to rinse his 
mouth several times a day with "Dr. Tichner's."  He 
presented a bottle for the VRC's inspection.  The veteran's 
hands were visibly shaking but the VRC noticed that he was 
much more lucent.  The VRC challenged the veteran to respond 
to the allegation that he was reluctant to continue 
employment service.  The veteran, to the VRC's surprise, was 
nonchalant and again denied that he had been drinking that 
day.  While he admitted that he did drink, he said he could 
"hold my booze."  He presented with a flat affect, and 
according to the VRC, did not really extend himself in the 
counseling process and did not seem overly concerning about 
his placement prospects.  

The VRC concluded the counseling session by informing the 
veteran that under the circumstances, he would be forced to 
refer him to a VAMC drug and alcohol dependence ward for 
screening.  The VRC explained to the veteran that his 
participation thus far in the Chapter 31 program had been a 
waste of time.  The veteran did not respond and maintained 
his flat affect.  The counseling session concluded and the 
VRC submitted a referral of the veteran for dependence 
evaluation.  Shortly after the veteran left, the VRC reviewed 
VA medical records contained in the claims file, which 
included the report of a September 1997 VA examination, in 
which the veteran's history of alcohol use was detailed. 

In a Report of Contact memorandum dated in April 1999, the 
VRC noted that he had spoken with the VA counselor in charge 
of the veteran's assessment.  He stated that the veteran had 
declined intervention, and said that it was the opinion of VA 
staff that the veteran was obviously suffering from acute 
alcoholism, about which he was in denial.  The VA counselor 
also stated that the veteran was dangerously combining 
alcohol and his present medications for hypertension.  He 
stated that the veteran was in active withdrawal due to 
alcoholism and his insistence on using "Dr. Tichner's" 
instead of another over-the-counter medication was further 
evidence of his reluctance to address his drinking problem.  
The VA counsel added that the veteran's continuous medical 
complaints were all secondary to or at least exacerbated by 
his active alcoholism.  

In a May 1999 memorandum, the VRC noted that he had met again 
with the veteran, who was informed that there was evidence 
that he was an active alcoholic and that his drinking was 
getting in the way of his potential for successful 
employment, as well as being dangerous considering the 
combined medications he was taking.  The VRC reviewed the 
veteran's file, actually reading verbatim the results and 
notes.  The veteran had little, if any, rebuttal.  The VRC 
advised the veteran to forgo seeking employment at present 
and to consider inpatient or outpatient medical intervention 
for his drinking problem.  The veteran, in response, seemed 
to avoid the issue of his alcohol problem and instead accused 
VA of wasting a year of his time.  The VRC explained that 
records indicated that the veteran personally chose not to 
enter gainful employment for over a year after discharge so 
he could travel.  The VRC also stated that the evidence 
suggested that the veteran indeed was not ready for placement 
services until the issue of his continued drinking and 
obvious denial could be addressed.  The VRC insisted that a 
recovery process with measurable progress and outcome had to 
be a prerequisite portion of any rehabilitation plan ending 
in job placement.  

The veteran continued to express his displeasure and insisted 
that he could "hold down a job" at present and that his 
work record throughout his military career was proof of his 
abilities.  The VRC tried to explain that while there was 
evidence of an established work ethic, there were also 
records documenting his abuse of alcohol.  The veteran 
continued to feel that he was being treated unfairly.  He was 
informed that he would be mailed a letter outlining the 
determination in his case, along with information as to his 
appellate rights.  The VRC also noted that the veteran's file 
would be placed in discontinued status since he had declined 
to participate in the rehabilitation process by first taking 
advantage of alcohol treatment.  

In a May 1999 letter, the veteran was advised that his case 
would be placed in "discontinued" status because he had 
declined alcohol abuse recovery services.  The veteran was 
also advised that if he did not agree with this decision, he 
had 30 days to let VA know.  He was advised that if he 
contacted VA within that period, he could meet with a staff 
member to review the basis for the decision, including any 
relevant written documents or material, and submit to VA any 
material or information he may have had which was relevant to 
the decision.  He was also advised that after the 30-day 
period, he had one year to appeal the decision to the Board.   

In a June 1999 letter, the VRC asked the veteran to come in 
for a meeting.  This meeting took place subsequently that 
month.  The veteran stated that he wished to have this 
meeting so he could better understand the VRC's decision to 
have him complete VA alcohol and dependency treatment before 
actual placement services.  The VRC again went through the 
veteran's file and presented evidence used as a basis for the 
decision.  The veteran stated that he felt that he was not 
given the benefit of the doubt and that the VRC had valued 
the words of complete strangers over his own statements.  

The veteran also stated that the VAMC's personnel had told 
him there was nothing wrong with him.  The veteran said that 
he had no idea where the VRC came up with all the evidence 
against him.  The veteran refused to actually address his 
alcohol problem when the VRC pressed this issue.  According 
to the VRC, the veteran instead insisted on blaming the 
process, system, and people within VA for all his problems.  
The VRC attempted to defuse the veteran, who appeared to be 
getting loud and angry.  The meeting concluded when the 
veteran insisted that he travel to the RO to discuss his case 
with another VA official.  The veteran was told that his file 
would be routed per his instructions, and that this official 
would either call him directly or notify him by mail with 
instructions.  A handwritten note dated in July 1999 
indicates that this other VA official attempted 
unsuccessfully to contact the veteran by telephone.  

Thereafter the claims file was returned to the VRC, who 
called the veteran in August 1999 and confirmed that the 
determination to place him in discontinued status would 
remain.   The VRC again explained that the veteran had been 
approved for services, but that he would first be required to 
complete alcohol treatment through a VA Chemical Dependence 
Clinic.  The veteran was again offered the opportunity to 
take advantage of this treatment, but he refused.  He said he 
wanted to appeal the decision and stated that he could not 
find information regarding his appellate rights.  He was 
advised that another copy of VA Form 4107 would be mailed to 
him.  Finally, it was noted by the VRC that the veteran's 
file would be maintained in discontinued status and sent to 
storage.  

In an August 1999 letter, the veteran asked for a hearing 
before the Board because he wanted answers as to why he was 
terminated from the rehabilitation program.  He said he had 
cooperated with the rehabilitation counselors and followed 
all of their instructions.  He said he met with the VRC 
twice, and that an alcohol abuse recovery services 
representative had also talked to the VRC.  He alleged that 
all the VRC would say was that he had made up his mind and 
would not change the decision.

A statement of the case was issued in October 1999.  In a 
December 1999 substantive appeal, the veteran asserted that 
he did not choose to remain unemployed for two years.  
Rather, he was under doctor's care and was waiting for a 
disability rating from VA to establish what type of work he 
could perform with his limited abilities.  Second, the 
veteran said he did not go to the state-based agency to get 
his computer skills evaluated.  Rather, he went there to fill 
out an application with a counselor to find a computer 
school.  When the veteran met with the counselor, the 
counselor asked why the VRC had referred the veteran.  He 
stated that they both had the same job and there was nothing 
that he could do that the VRC was not qualified to do.  At 
that point, the state agency counselor asked the veteran if 
he had been drinking, and the veteran answered no.  He told 
the counselor that he had been using Dr. Tichner's antiseptic 
to ease the pain of a partial denture.  The veteran said that 
the counselor accepted his explanation and he completed his 
application.

The veteran further wrote that the subject of alcohol abuse 
did not come up until he asked his VRC why it was taking so 
long to place him in a computer school.  The veteran 
indicated that he had attended a series of interviews, and 
each time he was told that he needed computer skills.  The 
veteran said that his VRC eventually told him that he did not 
need to go to computer school because he already had basic 
computer skills.  The VRC said that if the veteran found work 
in the computer field, he would get the necessary training on 
the job.  The veteran suggested that the VRC was doing 
whatever he could to prevent him from getting help to find a 
job.  He wrote that he had complied with everything that was 
asked of him.

The veteran testified before the undersigned Board member at 
the RO on June 12, 2001.  He essentially argued that he did 
not have an alcohol abuse problem which prevented his pursuit 
of an education program.  His representative asked that the 
veteran be afforded a clinical evaluation in determining the 
existence of alcohol dependence and whether this dependence, 
assuming it existed, could be resolved so that the veteran 
could pursue vocational rehabilitation.  The veteran again 
denied that he had an alcohol problem and said that he had 
only been using a medication called "Dr. Tischler's" to 
treat sore gums.  This liquid medication reportedly contained 
70 percent alcohol and had misled people to think that the 
veteran had been drinking.  The veteran said he did not drink 
beer or liquor, and only drank wine "only so often."  He 
essentially reiterated his claim that the VRC had done 
whatever he could to prevent the veteran from finding a job, 
and that the veteran had complied with everything that was 
asked of him.  The veteran reported that he was working part 
time at "Beverly Health Care Center," ordering and stocking 
food in the dietary department.  He had worked there for two 
years.  

At the time of the hearing, the veteran submitted additional 
records, waiving prior RO consideration of these documents.  
The documents included a performance evaluation from Beverly 
Health Care and Rehabilitation Services in Memphis, 
Tennessee, evaluating the veteran's work there from November 
1999 through August 2000.  In areas including job knowledge, 
productivity, dependability, work habits, initiative, etc., 
the veteran was assigned performance ratings ranging from 
very good to outstanding.  It was further noted that the 
veteran did a good job in all areas and had been a "blessing 
. . . from day one."  

The documents also include a letter of recommendation from a 
dietary manager at Beverly Health Care and Rehabilitation 
Services.  The manager reported that the veteran had worked 
as a dietary stock control associate from August 1998 to 
April 2001, and that he was an outstanding associate with an 
impeccable reputation.  He had been given numerous arduous 
tasks, and had astonished the manager with superb results.  
According to the manager, the veteran had handled all of his 
jobs in an extremely professional and efficient manner at 
levels above his associates, and displayed ethical conduct, 
honesty, and integrity beyond reproach.  He had been named 
"Associate of the Month," and received a "Dietary 
Outstanding Associate Badge of the Year" award.  The manager 
strongly recommended the veteran for employment or school in 
any capacity requiring attention to detail, flexibility, and 
commitment to excellence.  The manager further wrote that it 
was "truly an honor to work" with the veteran, whose 
quality of work and self-sacrifice made him an "invaluable 
asset."

In August 2001, additional records were associated with the 
claims file, and it was indicated that the veteran had again 
waived the right of prior consideration of these documents by 
the RO.  These documents reflect VA treatment of the veteran 
for various gastrointestinal conditions between January and 
June of 2001.

II.  Analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This new law also contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA has fulfilled the notice and duty to assist requirements 
in this case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  For 
instance, the veteran was notified of the criteria concerning 
the standards of Chapter 31 statuses by means of the 
discussion in the May 1999 letter and the October 1999 
statement of the case.  VA has no outstanding duty to inform 
him that any additional information or evidence is needed. 

Additionally, the veteran has not identified any additional 
unobtained evidence that could be relevant to the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  The claims file is replete with 
memorandum documenting meetings with the veteran concerning 
his vocational rehabilitation.  The veteran has also 
testified at a hearing before the undersigned Board member.  
There is more than sufficient evidence of record to decide 
this case properly and fairly. 

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance, particularly in light of 
the result detailed below.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

B.  Interruption and discontinuance of vocational 
rehabilitation services

There are three "basic requirements" for eligibility for 
chapter 31 vocational rehabilitation training.  38 C.F.R. § 
21.1(b) (2001); see also Wing v. West, 11 Vet. App. 98, 100-
102 (1998).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40 (2001).  The 
second requirement is that the services necessary for 
training and rehabilitation must be identified by VA and the 
veteran.  38 C.F.R. § 21.1(b)(2) (2001).  The third 
requirement is that VA and the veteran must develop a written 
plan describing the veteran's employment goals and the 
program through which those goals will be achieved.  38 
C.F.R. § 21.1(b)(3) (2001).  In this case, all three 
requirements were met.  

A veteran seeking chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a) (2001).  The initial case status is 
"applicant."  Once the existence of a qualifying service-
connected disability is established under 38 C.F.R. § 
21.40(a), an "initial evaluation" is scheduled.  38 C.F.R. 
§ 21.50(a) (2001).  If the veteran attends the appointment 
for an initial evaluation, he progresses to "evaluation and 
planning status."  See 38 C.F.R. § 21.180(e)(1)-(4) (2001).  
During evaluation and planning status, it is determined 
whether the veteran has an employment handicap under 
38 C.F.R. §  21.40(b) and whether achievement of a vocational 
goal is feasible.  See 38 C.F.R. §§ 21.50, 21.184(a)(1) 
(2001). 

In this case, the veteran completed all of the above.  As 
such, his case moved to "rehabilitation to the point of 
employability" status, which serves to identify veterans who 
receive training and rehabilitation services to enable them 
to attain a vocational goal and also to assure that services 
specified in the veteran's IEAP are provided in a timely 
manner by VA.  A veteran will be placed in this status when 
he (a) has progressed through applicant status and evaluation 
and planning status and pending induction into the facility 
where the training will be provided; (b) is receiving 
training and rehabilitation services as prescribed in the 
IEAP; or (c) is on authorized leave of absence. 38 C.F.R. 
§ 21.190 (2001).  In this case, the veteran was, at least 
initially, receiving services as prescribed in the IEAP (it 
was noted in May 1998 that the veteran had participated in a 
Job Preparedness Class).

"Rehabilitation to the point of employability" status may 
be terminated for various reasons, including if the veteran 
fails to report and does not respond to initial or subsequent 
followup by the case manager. 38 C.F.R. § 21.190(e)(1)(i) 
(2001).  

The successful development and implementation of a program of 
rehabilitation services require the full and effective 
participation of the veteran in the rehabilitation process.  
38 C.F.R. § 21.362 (2001).  Generally, the veteran is 
responsible for satisfactory conduct and cooperation in 
developing and implementing a program of rehabilitation 
services under Chapter 31.  VA staff is responsible for 
insuring satisfactory conduct and cooperation on the 
veteran's part and shall take required action when the 
veteran's conduct and cooperation are not satisfactory.  38 
C.F.R. § 21.362(a) (2001).  VA shall make a reasonable effort 
to inform the veteran and assure his understanding of: (1) 
the services and assistance which may be provided under 
Chapter 31 to help him maintain satisfactory cooperation and 
conduct and to cope with problems directly related to the 
rehabilitation process, especially counseling services; (2) 
other services which the vocational rehabilitation staff can 
assist him in securing through non-VA programs; and (3) his 
specific responsibilities in developing and implementing a 
program of rehabilitation services, especially the 
responsibility of satisfactory conduct and cooperation.  38 
C.F.R. § 21.362(b) (2001).

A veteran requesting or being provided services under Chapter 
31 must: (1) cooperate with VA staff in carrying out the 
initial evaluation and developing a rehabilitation plan; (2) 
arrange a schedule which allows him to devote the time needed 
to attain the goals of the rehabilitation plan; (3) seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan; (4) conform to procedures established by VA governing 
pursuit of a rehabilitation plan, including enrollment and 
reenrollment in a course, changing the rate at which a course 
is pursued, requesting a leave of absence, requesting medical 
care and treatment, securing supplies, and other applicable 
procedures; and (5) conform to the rules and regulations of 
the training or rehabilitation facility at which services are 
being provided.  38 C.F.R. § 21.362(c) (2001).  

In this case, it is apparent that the VRC found that the 
veteran was essentially unable to conform to procedures 
established by VA governing pursuit of a rehabilitation plan 
including enrollment in a course and requesting medical care 
and treatment (number four of the veteran's responsibilities 
above), and was unable to fully conform to the rules and 
regulations of the training or rehabilitation facility at 
which services were being provided (number five of the 
veteran's responsibilities above), as evidenced by the 
reports of his apparent refusal to participate in computer 
training sessions, as well as his refusal to seek treatment 
for alcoholism.  

If it determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance, unless the case manager 
determines that mitigating circumstances exist.  38 C.F.R. § 
21.364 (2001).  In any case in which such services and 
assistance have been discontinued, VA may reinstitute such 
services and assistance only if a counseling psychologist 
determines that: (1) the unsatisfactory conduct or 
cooperation of such veteran will not be likely to recur; and 
(2) the rehabilitation program which the veteran proposes to 
pursue (whether the same or revised) is suitable his 
abilities, aptitudes, and interests.  38 C.F.R. 
§ 21.364(a)(2001).  

When the case manager determines that the veteran's conduct 
and/or cooperation are not in conformity with provisions of 
38 C.F.R. § 21.362(c), the case manager is to: (1) discuss 
the situation with the veteran; (2) arrange for services, 
particularly counseling services, which may assist in 
resolving the problems which led to the veteran's 
unsatisfactory conduct or cooperation; and (3) interrupt the 
program to allow for more intense efforts, if the 
unsatisfactory conduct and cooperation persist. 38 C.F.R. § 
21.364(b)(3) (2001).  The purpose of assignment to 
interrupted status is to assure that all appropriate actions 
have been taken to help the veteran continue in his program 
before discontinuing benefits and services.  38 C.F.R. 
§ 21.197(a) (2001).  Whenever a veteran's status is changed, 
he must be fully informed of that fact by a letter that 
states the reasons for the change in status, and be afforded 
prior notification of any adverse action.  38 C.F.R. §§ 
21.180(d), 21.420(d) (2001).

In this case, the veteran's participation in the Chapter 31 
program was properly interrupted.  After it became evident 
that he had had difficulty pursuing computer training and had 
been perceived as being under the influence of alcohol during 
his meetings with the state vocational agency representative, 
the VRC met twice with the veteran to discuss the situation.  
After personally observing what appeared to be signs of 
intoxication (lapses of memory, shaking hands, etc.,) the VRC 
attempted to arrange for counseling services (i.e., offering 
to refer the veteran for dependency evaluation).  The veteran 
consistently expressed resistance to any such counseling, and 
indeed, repeatedly denied that he had any problems with 
drinking.  

Thus, the record shows that the veteran failed in his conduct 
and cooperation as he did not utilize the state employment 
service as prescribed under his IEAP or seek medical care and 
treatment as recommended by his VRC, nor did he conform to 
the rules and regulations of the agency where he was being 
offered computer training.  The record is replete with 
documentation of uncooperative behavior as displayed by the 
veteran, as detailed above.  Therefore, the interruption of 
vocational rehabilitation benefits under the provisions of 
Chapter 31, Title 38, United States Code, was proper.  38 
U.S.C.A. § 3111 (West 1991); 38 C.F.R. §§ 21.197, 21.362, 
21.364 (2001).

However, in the determination that the veteran had failed in 
his conduct and cooperation per 38 C.F.R. §§ 21.632, 21.364, 
VA thereafter had certain responsibilities to assist him in 
maintaining appropriate conduct and cooperation.  As set 
forth below, the Board finds that VA failed in this regard 
after interrupting the veteran's training program.  

If a reasonable effort to remedy the situation is 
unsuccessful during the period in which the program is 
interrupted, a veteran's case will be discontinued and 
assigned to discontinued status unless mitigating 
circumstances are found.  When mitigating circumstances 
exist, the case may be continued in interrupted status until 
VA staff determines that the veteran may be reentered into 
the same or a different program because his conduct and 
cooperation will be satisfactory, or if a plan has been 
developed, to enable him to reenter and try to maintain 
satisfactory conduct and cooperation.  Mitigating 
circumstances include: (i) the effects of the veteran's 
service and nonservice-connected condition; (ii) family or 
financial problems which have led him to unsatisfactory 
conduct or cooperation; or (iii) other circumstances beyond 
his control.  38 C.F.R. § 21.364(b) (2001). 

As noted above, the VRC met with the veteran repeatedly and 
attempted to convince him to obtain dependency counseling for 
a perceived alcohol problem.  The veteran has repeatedly 
denied that he has an alcohol problem, and has refused to 
pursue counseling.  The Board acknowledges that the VRC has 
had obvious problems in working with this veteran.  The 
veteran's difficult behavior is documented in the claims file 
and was noted by the psychological examination.  It was this 
behavior that clearly warranted the interruption of his 
training program in the first place.  Thus, it does not 
appear that there are any "mitigating" circumstances, as 
defined under 38 C.F.R. § 21.364(b), to the veteran's 
placement in "discontinued" status.  

However, if a veteran has a service-connected disability 
rated as 50 percent or more disabling, then before he can be 
placed on "discontinued" status, the VRC must conduct a 
"special review" of the proposed discontinuance action.  
The VRC may utilize existing resources to assist in this 
review, including referral to the Vocational Rehabilitation 
Panel (VRP).  38 C.F.R. § 21.198(b)(7) (2001).  

As noted above, the veteran is currently assigned combined 
rating of 60 percent for various service-connected 
disabilities.  However, after he was placed in interrupted 
status in March 1999, a specific "special review" of the 
proposed discontinuance action was not conducted.  The VRC 
has acknowledged that the veteran has an established work 
ethic, and this has been further substantiated by the glowing 
performance evaluation and letter of recommendation presented 
at his June 2001 Board hearing.  Thus, a "special review" 
as well as possible referral to the VRP, seems particularly 
merited in this case prior to actual discontinuance of 
Chapter 31 services.

In sum, because there was no "special review" of the 
veteran's interrupted status as required under 38 C.F.R. 
§ 21.198(b)(7), the Board finds that the discontinuance of 
vocational rehabilitation benefits under the provisions of 
Chapter 31, Title 38, United States Code, was not proper.  38 
U.S.C.A. § 3111 (West 1991); 38 C.F.R. §§ 21.198, 21.362, 
21.364 (2001).  

ORDER

The interruption of vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code, 
was proper.  

The discontinuance of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, was not proper.  




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

